Case 1:18-cv-11072-GHW-RWL Document 277 Filed 02/22/20 Page 1 of 6
Case 1:18-cv-11072-GHW-RWL Document 277 Filed 02/22/20 Page 2 of 6
Case 1:18-cv-11072-GHW-RWL Document 277 Filed 02/22/20 Page 3 of 6
Case 1:18-cv-11072-GHW-RWL Document 277 Filed 02/22/20 Page 4 of 6
Case 1:18-cv-11072-GHW-RWL Document 277 Filed 02/22/20 Page 5 of 6
   Case 1:18-cv-11072-GHW-RWL Document 277 Filed 02/22/20 Page 6 of 6




                             LIST OF CITED DOCUMENTS
    IN THE DECLARATION OF DIMITAR CHAVDAR ANGELOV ANGELOV


EXHIBIT       DOCUMENT
NO.

Exhibit 1     Economic Rationale attached to credit application

Exhibit 2     Payment order for credit transfer-2

Exhibit 3     Contract Intercorporate loan ASP2-ASM-23 NOV 2007

Exhibit 4     Aplication fo extra loan

Exhibit 5     Payment order for bank loan 002_2 Oct 008

Exhibit 6A    Title Deed-111-Sale And Purchase of Land-PIDB2-ASP2-Notarized-2007

Exhibit 6B    Title Deed-112-ASP2-sells-lands-to-PIDB2-Notarized-23-Nov-2007

Exhibit 7     Certificate-of-Registration-ASP2-August 31, 2007

Exhibit 8     Payment Order 20 Jan 2010-30 Jun 2010

Exhibit 9     Declaration of AM-23 Nov 2012

Exhibit 9.1   Declaration by Asset Management EAD dated 25 November 2014

Exhibit 9.2   Declaration by Port Investment Development Bulgaria 2 EAD - dated 3
              August 2016

Exhibit 9.3   Declaration by ASP2 -dated Dec 4, 2014

Exhibit 10    Mortgage Receivables Sale and Purchase Agreement AYR_APD and FIB

Exhibit 11    Ayr Ltr 14 Nov 2010

Exhibit 12    Banco Popular Dominicano Reference of Grant Capital Investment Ltd
              bank account dated November 24, 2009

Exhibit 13A Notary Attestation letter of Mexican bonds- 5 Nov 2010

Exhibit 13B Spring Law -Attestation letter -5 Nov 2010

Exhibit 14    Escrow Agreement 11-19-10 -West Law Group

Exhibit 15    Signed Escrow Agreement Black Diamonds 02-21-12-Andrew A.Layment
              P.C. Texas
